Citation Nr: 1415120	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  12-04 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of pension debt in the amount of $2,382.00.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel





INTRODUCTION

The Veteran had active service from July 1945 to January 1947.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2011 decision of the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, Minnesota.  Jurisdiction over the case was subsequently transferred to the VA Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.   

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  


REMAND

Additional development is required before the appellant's claim is decided.  

In March 2012, the Board sent a letter to the appellant informing her of her options for appointing a representative.  Shortly thereafter, she submitted a VA Form 21-22, appointing Massachusetts Department of Veterans Services as her representative.  However, since her appeal had already been forwarded to the Board, her newly designated representative has not had the opportunity to submit argument in support of the appeal. 

In light of these circumstances, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington DC, for the following actions:

The RO or the AMC should forward the claims file to the appellant's representative, the Massachusetts Department of Veterans Services, for the purpose of executing a VA Form 646, Statement of Accredited Representative in Appealed Case.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


